Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an Examiner’s statement of reasons for allowance:
In addition to applicant’s remarks filed 5/6/2022 and 7/8/2022, prior arts of record when taken individually or in combination do not expressly teach or render obvious the limitations recited in independent claims 1, 8 and 15 when taken in the context of the claims as a whole.
At best the prior arts of record found, specifically, Negrillo (US 2012/0159379 A1) discloses [0017] A user interface is managed by a server machine to present search results through use of a client device of a user.  The user interface may be all or part of the web page served by the server machine to the client device, [0020] Another cursor input, e.g. a mouse click event, is received by the server machine from the client device.  This further cursor input corresponds to the graphical window, e.g. to an aggregation link within the graphical window, and indicates that the item is selected as a member of a list of items, e.g. a shopping list or a watch list.  In response to this further cursor input, the server machine presents an icon that indicates the item is included in the list of items.  This icon may be termed an “aggregation icon” and is presented within the user interface.  Accordingly, the user interface indicates that the item is aggregated into the list of items.  This may have the effect of presenting, within the user interface, an aggregation of one or more items previously previewed, [0025] if the user likes one or more items, shown in the preview pane or in the search results, the user aggregates those one or more items to a list of items, [0026] FIG. 1 is a diagram of a user interface 100 showing search results 110, 120, and 130, [0027] the search results 110, 120, and 130 may be obtained in any manner, e.g. generated by a search engine in response to a submitted query, [0028] the item is available for purchase from a network-based system…e.g. an auction website, [0028-0032] search result 110, 120 and 130 are items available for purchase, e.g. from an online store, an auction website, or a classified ad server, [0034] The list of items 140 may be presented as a graphical windows that displays one or more items.  As presented in the user interface 100, the graphical window need not present every item that is included in the list of items 140…Moreover, the graphical window showing the list of items 140 may obscure one or more search results, [0036] FIG. 2 In response to a cursor input, e.g. a mouseover event or a mouse click event, that corresponds to the search result 120, the search result 120 now includes…an aggregation link 220 titled “Add to My List”…Operation of the aggregation link 220 selects that item to be added as a member of the list of items 140, [0044] FIG. 4 is a diagram of the user interface 100 showing the preview window 310 and the list of items 140…In response to operation of the aggregation link 330, the user interface 100 now presents the list of items 140 with an icon 410, in addition to the icon 150.  For example, a user may have clicked on the aggregation link 330 and thereby caused the icon 410 to appear in the list of items 140.  The icon 410 references the item referenced by the search result 120 of a Nike brand 318 clothing item as shown in preview window 310 of FIG. 4, FIG. 7, [0046] FIG. 5 is a diagram of the user interface 100 showing search results 510 and 520, the preview window 310, and the list of items 140.  In response to a scrolling input, the user interface 100 no longer presents the search results 110, 120 and 130…the search results 510 and 520 may be located below the search results 110, 120 and 130 on a single web page, [0055-0058] FIG. 7 In response to a cursor input, e.g. a mouse click event, on the comparison link 142, the user interface 100 presents the comparison window 710.  As shown, the comparison window 710 presents information as a table…The icons 150 and 410 are identified as images by a label 711 and function as column headers within the table comparing the two clothing items with attributes including LittleJoys brand and Nike brand as shown in FIG. 7, [0058] The values 722-727 correspond to the attributes 712-717, respectively, as exhibited by the item referenced by the icon 150 of a LittleJoys brand clothing item as shown in FIG. 7, [0134-0135] The list of items 140 may be presented as a graphical window that displays one or more icons…each of the one or more icons represents an item included in the list of items 140.  The list of items 140 (in the user interface) also includes…a comparison link 142 titled “Compare”; Tian (US 2016/0188146 A1) discloses [0044] the marker box 120 may include a number of marker boxes.  In FIGS. 3-6 three marker boxes 120 are presented…In the depicted example of FIG. 5, the user has marked only one position, which is visually represented in marker box 120a, [0045] FIG. 4, for example, after marking his current position in the first webpage, e.g. the webpage regarding Ben Affleck’s movie Argo, the user may decide to navigate to a second webpage to read more about Ben Affleck’s life…cause the apparatus to receive a navigation input from the user via the visual representation during presentation of the second webpage 110, and receipt of the navigation input may cause presentation of the first webpage 100 at the position that had been marked by the user, [0047] cause the apparatus to receive a second marking input from the user regarding a second position on the second webpage to be marked and to provide for presentation of a visual representation of the second position.  For example the visual representation of the second position on the second webpage that is displayed in a second box of the marker box 120, e.g. a snapshot displayed in marker box 120b of FIG. 5, [0050] In response to a navigation input being received, such as when the user selects the visual representation of the marked position, e.g. clicks on the snapshot presented in a marker box corresponding to the webpage and position which the user would like to navigate…used to navigate to the respective webpage.  The stored position may also be accessed and used to adjust the presentation of the webpage to reflect the stored position; and Wong (US 2006/0224997 A1) discloses FIG. 1 and [0018] One scenario in which the graphical toolbar can be useful is online shopping.  Using the techniques described herein, a user can browse several web sites for one or more specific items.  If the user decides to save a particular web page, the user can add the web page to the graphical toolbar to create a tile in the graphical toolbar that utilizes a thumbnail image of the web page.  A link to the page is saved and may be displayed together with a tile of the page, [0030] A graphic 210…displays the saved web page or a portion of the saved web page if the user has selected only a portion of the web page to be saved in the graphical toolbar 202, [0031] A link 214 to the saved web page…The link 214 may be active so that selection of the link 214 will navigate a user to the website from which the graphic 210 has been taken.  In addition, references uncovered have not provided a basis of evidence for asserting a motivation for one of ordinary skill in the art before the effective filing date of the invention, knowing the teachings of the prior art of record, would have combined them to arrive at the present invention as recited in the context of independent claims 1, 8 and 15 as a whole.
Thus, claims 1, 8 and 15 are allowed over the prior arts of record.  Dependent claims 2-3, 6-7, 9-10, 13, 20 and 22-30 are allowable for at least the reasons discussed above in association with their respective independent claims that they depend from and the remarks filed 5/6/2022 and 7/8/2022.
      
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANG FU CHEN whose telephone number is (571)272-1393.  The examiner can normally be reached on M-F 9:00-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KC/Examiner, Art Unit 2143                                                                                                                                                                                                                                                                                                                                                                                 /JENNIFER N WELCH/        Supervisory Patent Examiner, Art Unit 2143